Bliss, J.
Claimant usually worked in intrastate commerce for five days a week and in interstate commerce for one day a week. On November 22, 1939, when injured, he was engaged in intrastate commerce.
Previous to August 11, 1939, the nature of the work in which an interstate carrier’s employee was engaged at the time of his injury or death determined whether the Federal Employers’ Liability Act * applied and he was entitled to its benefits. (Shanks *462v. D., L. & W. R. R. Co., 239 U. S. 556.) And there were many borderline decisions under the rule. A case would turn upon some slight differentiation in duty or operation, more apparent than real. There was much hair splitting and little certainty. It was to avoid all this and to give a fixity of application that Congress amended this act on August 11, 1939, to include “ any employee of a carrier, any part of whose duties as such employee shall be the furtherance of interstate or foreign commerce.” Thus the scope of the statute was broadened so as to include practically all employees of interstate carriers, including such employees as this claimant, and to do away with the borderline cases. Fine distinctions are no longer necessary. The act is now all inclusive and made so purposely. The language “ any part of whose duties ” is almost as broad as words can make it and we should apply it in the spirit in which it is written. Because of this new statute the State Industrial Board had no jurisdiction of this claim. The award should be reversed and the claim dismissed, with costs to appellant against the State Industrial Board.
Hill, P. J., and Crapser, J., concur; Heffernan, J., dissents, in an opinion, in which Foster, J., concurs.

 See U. S. Code, tit. 45, §§ 51-60,— [Rep,